Citation Nr: 1605338	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  12-16 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection claims for diabetes mellitus, type 2 (hereinafter "diabetes"), erectile dysfunction, and hypertension.

2.  Entitlement to service connection for diabetes, claimed as due to herbicide exposure.

3.  Entitlement to service connection for hypertension, claimed as due to prescribed medication, diabetes, or secondary to service-connected posttraumatic stress disorder. 

4.  Entitlement to service connection for erectile dysfunction, claimed as due to diabetes.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, claimed as due to diabetes.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, claimed as due to diabetes.

7.  Entitlement to service connection for a renal condition, claimed as due to diabetes.

8.  Entitlement to an initial rating in excess of 70 percent for service-connected posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from November 1968 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Regional Office (RO) in Detroit, Michigan.  In May 2011, the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial 50 percent disability rating, effective May 31, 2007.  In May 2012, the RO found clear and unmistakable error for both the evaluation for PTSD and the effective date of this rating.  This resulted in an increased evaluation to 70 percent, but also a later effective date of June 28, 2009.  In July 2011, the RO denied service connection claims for diabetes and peripheral neuropathy of the bilateral lower extremities.  In August 2012, the RO denied service connection claims for diabetes, erectile dysfunction, peripheral neuropathy of the upper and lower bilateral extremities, a renal condition, and hypertension.

In September 2015, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge (AVLJ); a transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  A March 2009 RO decision that denied service connection for diabetes with erectile dysfunction was not appealed and the decision became final.

2.  New and material evidence has been received since the March 2009 decision to substantiate the claim of entitlement to service connection for diabetes with erectile dysfunction.  The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.

3.  A June 2008 RO decision that denied service connection for hypertension was not appealed and the decision became final.

4.  New and material evidence has been received since the June 2008 decision to substantiate the claim of entitlement to service connection for hypertension.  The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.

5.  The evidence of record shows that the Veteran served aboard the USS Bon Homme Richard in October 1970, which was anchored for approximately four hours in Da Nang Harbor, Vietnam, but does not show that the Veteran's service involved duty or visitation in the Republic of Vietnam.

6.  The Veteran is not presumed to have been exposed to herbicides during service based on the evidence of record.

7.  The Veteran's diabetes did not have its onset in service, was not manifest to a compensable degree within one year of separation from service, and is not otherwise shown to be related to service.

8.  Erectile dysfunction, peripheral neuropathy of the bilateral lower extremities, and a renal condition are not related to service.

9.  Hypertension did not have its onset in service, was not manifest to a compensable degree within one year of separation from service, and is not otherwise shown to be related to service.

10.  On September 17, 2015, prior to the promulgation of a decision in the appeal, the Veteran stated on the record at his hearing before the undersigned Acting Veterans Law Judge that he desired to withdraw his claims regarding service connection for peripheral neuropathy of the bilateral upper extremities and an increased rating for PTSD.


CONCLUSIONS OF LAW

1.  The March 2009 and December 2008 rating decisions that denied the Veteran's claims of entitlement to service connection for diabetes with erectile dysfunction and hypertension, are final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).

2.  The criteria to reopen service connection for diabetes, erectile dysfunction, and hypertension have been met.  38 U.S.C.A. §§ 5103, 5103A, 5108; 38 C.F.R. § 3.156.

3.  The criteria to establish service connection for diabetes have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309.

4.  The criteria to establish service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309.

5.  The criteria to establish service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.310.

6.  The criteria to establish service connection for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.310.

7.  The criteria to establish service connection for a renal condition have not been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.310.

8.  The criteria for withdrawal of a substantive appeal for the claims of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities and an increased rating for PTSD have been met.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Claims to Reopen Service Connection for Diabetes, Erectile Dysfunction and Hypertension

The Veteran originally filed a claim for entitlement to service connection for hypertension in June 2008 and for diabetes with erectile dysfunction in November 2008.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Therefore, the Board must initially determine whether there is new and material evidence to reopen a claim of service connection for diabetes.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The RO initially denied the hypertension claim in a December 2008 rating decision on the grounds that there was no evidence that the Veteran's disease was related to service on a direct or presumptive basis.  The RO initially denied the diabetes with erectile dysfunction claim in a March 2009 rating decision on the grounds that there was no evidence that the Veteran's diabetes with erectile dysfunction was related to service on a direct or presumptive basis.  The Veteran did not appeal either decision and each became final as to the evidence then of record, and are not subject to revision on the same bases.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.  However, since that time documents have been associated with the claims file that discusses the possibility of a nexus for both diseases.  This evidence includes the Veteran's ship's log from October 1970 that may establish his presence in the country of Vietnam and had not previously been associated with the file.  The Veteran also had a VA examination in April 2011, which discusses the etiology of his diabetes and hypertension.  As these documents represents evidence not previously submitted to agency decision makers and relates to an unestablished fact necessary to substantiate the claim, the Board finds that the additional evidence is new and material to reopen the claims of service connection for diabetes with erectile dysfunction and hypertension.

Claims for Service Connection 

The Veteran contends that he developed diabetes mellitus, type 2, as a result of herbicide exposure during his Navy service in the Vietnam War.  Specifically, the Veteran claims that he was exposed to herbicides while his ship, the USS Bon Homme Richard, was anchored for approximately "6 to 8 hours" in Da Nang Harbor, Vietnam during October of 1970.  See Board Hearing Transcript, page 4.  He also claims that he developed erectile dysfunction, peripheral neuropathy of the bilateral lower extremities, and a renal condition as due to his diabetes.  See Supplemental Claim, received December 27, 2011.  His service connection claim for hypertension has been claimed as due to either diabetes, his service-connected PTSD, or currently prescribed medications.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

For the showing of a chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When a chronic disease develops during service, subsequent manifestations of the same chronic disease at any later date, however remote, is service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required to award service connection.  38 C.F.R. 3.303(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a certain chronic disease, including diabetes mellitus and cardiovascular-renal disease including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

The exclusive list of diseases which are covered by this presumption include the following: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy (meaning transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset); porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated on a secondary basis for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

The evidence of record contains ship deck logs for the period that the Veteran was stationed aboard the USS Bon Homme Richard.  Pursuant to Gray v. McDonald, No. 13-3339 (U.S. Vet. App. Apr. 23, 2015), 2015 WL 1801450, and in accordance with VA Adjudication Procedures M21-1MR, Part IV, Subpart ii and 38 U.S.C.A. § 1116 , the presumption of herbicide exposure is afforded, in certain instances, to identified ships that operated temporarily on Vietnam's inland waterways.  According to 38 CFR § 3.307(a)(6)(iii), eligibility for the presumption of Agent Orange exposure requires that a Veteran's military service involved "duty or visitation in the Republic of Vietnam" between January 9, 1962 and May 7, 1975.  This includes service within the country of Vietnam itself or aboard a ship that operated on the inland waterways of Vietnam.  However, this does not include service aboard a large ocean-going ship that operated only on the offshore waters of Vietnam, unless evidence shows that a Veteran went ashore.  Inland waterways include the rivers, canals, estuaries, delta areas, and enclosed bays of Vietnam.  VA policy specifically indicates that Da Nang Harbor is considered offshore waters of the Republic of Vietnam.  Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  VA Adjudication Procedures M21-1MR, IV.ii.1.H.2.b and c.

Deck logs confirm that the USS Bon Homme Richard was anchored in Da Nang Harbor during October of 1970 for approximately four hours.  Consequently, the Veteran is not afforded the presumption of herbicide exposure because the ship deck logs do not show, and the Veteran has not alleged, that his Navy service involved "duty or visitation in the Republic of Vietnam" while his ship was anchored in Da Nang Harbor.  This evidence also does not show that this ship operated at least temporarily in Vietnam's inland waterways in accordance with the legal procedures described above.  As such, presumed exposure to herbicides is not shown by either the lay or service department evidence of record.

The Veteran underwent VA examination in April 2011.  At this time, he endorsed an onset of diabetes since "around 2001."  The examiner reported that the Veteran has other diagnoses for hypertension, erectile dysfunction, and peripheral neuropathy of the bilateral lower extremities.  The examiner did not find hypertension to be a complication of the Veteran's diabetes because he was "diagnosed [years] prior to the diagnosis for [diabetes]."  The VA examination shows that the Veteran was diagnosed with hypertension in 1995.  The examiner also found that the Veteran's erectile dysfunction was not related to diabetes because it "manifested several [years] prior to the diagnosis for [diabetes]."  However, he did find that the Veteran's mild, peripheral neuropathy of the bilateral lower extremities was a complication related to the onset of diabetes.  The examiner opined that the Veteran's hypertension was not caused by his diabetes because it was diagnosed "about [five to six] years prior to the diagnosis for [diabetes]."  He stated that there was no evidence "at this time that [the Veteran] has any renal failure caused by diabetes, which could potentially aggravate his hypertension."  The examiner further stated that there was no medical evidence to support the Veteran's contention that his prescribed medications caused his hypertension.  Lastly, the examiner explained that PTSD would not "lead to a condition of sustained hypertension requiring treatment with antihypertensive medications."  The Board finds this medical opinion highly probative of a negative nexus between the Veteran's current condition and service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

A private treatment record, received by VA in December 2011, shows that the Veteran has been diagnosed with diabetes mellitus, type 2, since 2001 and is prescribed an oral tablet to treat this condition.  The treating physician also stated that the Veteran has erectile dysfunction and renal complications as a direct result of his diabetes.  However, the physician did not provide a medical opinion regarding whether the Veteran's diabetes is related to service or herbicide exposure.  The Board finds this medical evidence is not probative of a relationship between the Veteran's diabetes and his claimed herbicide exposure during service.  See id.  In addition, this evidence does not contain a clear conclusion with supporting data, or a reasoned medical explanation connecting the two.  Id; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).

In September 2015, the Veteran testified at a Board hearing before the undersigned.  He stated that his service connection claim for diabetes was a result of herbicide exposure from his service aboard an aircraft carrier during the Vietnam War.  He also stated that his other service connection claims were related to his diabetes.  He explained that his ship was anchored in Da Nang Harbor, and that his ship was "in there probably a total of about six hours.  Six to eight hours."  See Board Hearing Transcript, page 4.  As previously discussed, the Board notes that he has not claimed that his Navy service involved "duty or visitation in the Republic of Vietnam" while his ship was anchored in Da Nang Harbor.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  However, a lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

In his oral and written statements, the Veteran has alleged that he was exposed to Agent Orange in service through water on board ship.  He stated in July 2011 that the water used on board his ship was from Da Nang Harbor, which he believes contained Agent Orange.  In September 2015, the Veteran submitted incomplete internet articles in support of his claims with regard to the presumption of herbicide exposure.  These articles appear to contain a report suggesting that exposure to the water in Da Nang Harbor resulted in exposure to Agent Orange.  

While the Board has considered all of the articles submitted by the Veteran, they are of limited probative value as the articles do not apply medical principles regarding causation or etiology to the facts of the Veteran's individual case nor is there a medical opinion of record discussing the articles in the context of the Veteran's individual situation.  See Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996).  Since the Veteran is not entitled to a finding of presumptive exposure to herbicides, as is described above, there would need to be evidence to factually show that he encountered such exposure.  However, this report does not relate to the Veteran, to include his specific service, location, time period, and duration in Da Nang Harbor.  As such, it does not serve as probative evidence of exposure to herbicides.  In addition, the Veteran is a layperson and does not have the scientific or medical expertise to provide probative evidence that he was actually exposed to Agent Orange.

After a full review of the record, the weight of the evidence demonstrates that diabetes and hypertension did not have their onset in service, were not manifest to a compensable degree within one year of separation from service, and are not otherwise related to service, to include alleged exposure to herbicides, for the reasons discussed above.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's other service connection claims have been raised exclusively as due to his diabetes.  As such, the Board will adjudicate these claims only on a secondary basis.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (in reviewing a claim, VA is not required to raise sua sponte all possible theories of entitlement, but must consider those bases reasonably raised either by the claimant, or the evidence of record).  

Based on the evidence above, the Veteran's service connection claims for erectile dysfunction, peripheral neuropathy of the bilateral lower extremities, and a renal condition as due to his diabetes are denied as a matter of law because he is not service-connected for diabetes.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).  

Withdrawal of Claims

At the September 2015 hearing before the undersigned AVLJ, the Veteran stated on the record that he wanted to withdraw his appeal of the denial of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities and an increased rating for PTSD.  VA regulation provides for the withdrawal of an appeal to the Board when on the record at a hearing, and can occur at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b); Hanson v. Brown, 9 Vet. App. 29, 31 (1996).

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities and an increased rating for PTSD is appropriate.  See 38 U.S.C.A. § 7105(d).  Accordingly, further action by the Board on these claims is not appropriate and the Veteran's appeal for these issues should be dismissed.  Id.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided letters to the Veteran in April 2011, June 2011, and February 2012, prior to the initial adjudications of the service connection claims on appeal.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the April 2011, June 2011, and February 2012 letters, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of a claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his service connection claims for diabetes, erectile dysfunction, hypertension, renal condition, and peripheral neuropathy of the bilateral lower extremities in April 2011.  During that examination, the VA examiner conducted a physical examination of the Veteran with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge in September 2015.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Acting Veterans Law Judge did not explicitly note the elements of the claim that were lacking to support the Veteran's claim.  However, the Veteran demonstrated actual knowledge of this information and presented testimony discussing his symptoms and regarding why he believed service connection was warranted.  See Dalton v. Nicholson, 21 Vet. App. 23 (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  In light of his answers, the Veteran is not shown to be prejudiced on this basis.  During the hearing, the Acting Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

New and material evidence has been received to reopen claims for entitlement to service connection for diabetes with erectile dysfunction and hypertension.  

Entitlement to service connection for diabetes is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is denied.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to service connection for a renal condition is denied.

Entitlement to service connection for hypertension is denied.


Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities and an increased rating for PTSD are dismissed.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


